Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A second select transistor connected between the first conductive line and the plurality of second memory cells; a peripheral circuit configured to perform an erase operation of the first and second strings; and control logic configured to control the peripheral circuit to, during the erase operation: apply a first erase voltage to the first conductive line; float a first select line connected to the first select transistor after the first erase voltage is applied; and float a second select line connected to the second select transistor after the first select line is floated, in combination with other limitations. 
Claim 8. A second select transistor connected between a second conductive line and the plurality of second memory cells; a peripheral circuit configured to perform an erase operation of the first and second strings; and control logic configured to control the peripheral circuit to, during the erase operation: apply an erase voltage to the first and second conductive lines; float a first select line connected to the first select transistor after the erase voltage is applied; and float a second select line connected to 
Claim 15. A plurality of memory cells and a select transistor connected between a conductive line and the plurality of memory cells; an erase speed information storage configured to store information on an erase speed of the plurality of strings; a peripheral circuit configured to perform an erase operation of erasing data stored in the memory cells included in the plurality of strings; and control logic configured to control the peripheral circuit to float select lines respectively connected to the select transistors included in the plurality of strings, based on the information on the erase speed, during the erase operation, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827